Citation Nr: 0403142	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression (claimed as 
depression, anxiety, and a nervous disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied the veteran's claim of 
entitlement to service connection for depression (claimed as 
depression, anxiety, and a nervousness disorder).  

By rating decision of December 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
impotence, as secondary to service-connected essential 
hypertension.  There has been no notice of disagreement filed 
as to that issue, and it is not before the Board for 
appellate consideration at this time.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in June 2003, a transcript of which has 
been associated with the claims file.


FINDING OF FACT

No competent medical evidence has been submitted which links 
or relates depression (claimed as depression, anxiety and a 
nervous disorder) to the veteran's period of active service.


CONCLUSION OF LAW

Depression (claimed as depression, anxiety and a nervous 
disorder) was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records include, among other things, entrance 
and separation examination reports which show the veteran had 
normal psychiatric and neurologic evaluations.  There is no 
medical record, during service, which shows that the veteran 
manifested, complained of, or was treated for depression, 
anxiety, nervousness, or any other type of mental disorder.

Post-service, in October 1980, the veteran was seen by his 
private physician, C. B., M.D.  In his examination report, 
Dr. B noted, in pertinent part, that the veteran had a six-
month history of confusion, difficulty organizing thoughts, 
and slight pressure-type sensations, with numbness in the 
occipital area bilaterally.  The diagnosis was hypertension 
and urethritis.  There was no diagnosis rendered which 
related to any type of psychiatric disorder.

In an October 1980 medical statement by Dr. B, he noted that 
he had seen the veteran for chronic prostatitis, and that the 
veteran had also suffered from memory loss and chronic 
headaches for the past six months.  Dr. B reported that the 
veteran had had a normal neurologic examination.  Dr. B felt 
that the veteran needed a neurologic workup, among other 
things, due to his elevated diastolic blood pressure.  

In December 1980 the veteran underwent a VA compensation 
examination, unrelated to his currently claimed disorder.  
However, at that time he complained that he would sometimes 
feel very tired and stated, "my nerves have a tendency to 
get shot very easily."  The diagnosis was minimal 
hypertension, untreated.  

A VA mental health outpatient progress note dated in February 
2000 indicates that the veteran had no past psychiatric 
history.  However, he reported a two-year history of visual 
and auditory hallucinations and pervasive, unwanted thoughts.  
He further reported that he felt depressed.  He admitted that 
he had decreased energy, anhedonia, difficulty in 
concentrating due to the pervasive thoughts, and increased 
guilt.  The diagnosis was obsessive-compulsive disorder (OCD) 
versus paranoid schizophrenia. 

In August 2000 the veteran was seen at a VA outpatient clinic 
for a follow-up since being diagnosed with depression with 
psychotic features.  He reported that his disturbing "TC" 
had improved significantly.  The diagnosis was improvement in 
"TC".

In a November 2001 VA outpatient treatment report, it was 
noted that the veteran appeared depressed.  He had reported 
that he had recently gone through a divorce.  The diagnosis, 
in pertinent part, was depression.  

In June 2003 the veteran proffered testimony at a hearing 
before a Decision Review Officer at the RO.  He testified 
that he did not have a nervous condition prior to service.  
Hearing Transcript (Tr.), p. 1.  He stated that he did have a 
nervous condition while in the service, but he stated that he 
did not receive any treatment for a nervous disorder during 
the three years he was in service.  He reported that his 
military occupational specialty was prison guard, a position 
in which he served for three years.  Upon his discharge from 
service, he was treated for a nervous condition.  He had had 
an anxiety attack sometime in the 1980's.  He had seen 
Dr. Barg who examined him and found that he had high blood 
pressure and a mental condition.  Tr., p. 2.  The veteran 
stated that he should be service connected for depression and 
anxiety, because when he went into the service it was very 
stressful for him.  There was a lot of racial tension.  He 
stated that during basic training he was punched and pushed 
into a ditch by fellow trainees, and that the sergeant would 
address him and not the other individuals.  He eventually 
struck one the guys for stepping on his heels while marching, 
and that created a "big mess."  Tr., pp. 3-4.  There were 
other related incidents which the veteran described in detail 
at the hearing, that he attributed to making his military 
service very stressful.  Tr., p. 4.  He further stated that 
when he entered the military he was mentally fit, but the 
stress over the three-year period he was in the military 
caused him to have a nervous condition.  Tr., p. 5.


II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  The veteran was notified, in 
a March 2002 rating decision, June 2002 statement of the case 
(SOC), and June 2003 supplemental statement of the case 
(SSOC), of the applicable law and reasons for the denial of 
his claim.  He has been informed, therefore, of what the 
evidence needs to show in order for his claim to be granted.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In addition, in correspondence from the RO dated in January 
2002, and in the June 2002 SOC, the veteran was advised of 
the provisions of the VCAA and of the new VA regulations 
issued pursuant thereto.  The January 2002 letter advised the 
veteran of what the evidence needs to show in order for his 
claims to be granted, what information or evidence was still 
needed and what the veteran could do to assist with his 
claim.  He was informed in the June 2002 SOC that VA would 
assist him by requesting records in the custody of military 
authorities or Federal agencies.  Therefore, VA has informed 
the veteran of the type of information and evidence necessary 
to substantiate his claim, and of who is responsible for 
producing evidence.  

Moreover, all available service medical records have been 
obtained.  The RO also obtained the veteran's private medical 
records.  There is no indication in the record, from either 
the veteran or his representative, of any additional relevant 
records which are available and which the RO has failed to 
obtain.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. 5103A(d) (West 2002).  The Board 
acknowledges that the veteran has not been given a VA 
examination to specifically determine whether there is a 
relationship between his military service and his currently 
claimed disorder.  In this regard, it is important to note 
that the service medical records are silent for any 
indication of depression or any other type of mental disorder 
during the veteran's active duty, and he has testified under 
oath that he was not seen for any such condition during 
service.  Furthermore, there was no medical evidence linking 
the claimed disorder to active military service.  Since the 
competent evidence currently of record does not link the 
claimed disorder to service, and there is no reasonable 
possibility that an examination would aid in substantiating 
the veteran's claim, there is no duty to assist the veteran 
by providing him with an examination in this instance.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the U.S. Court of 
Appeals for Veterans Claims has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for certain 
chronic disabilities, such as a psychosis, if any such 
disorder is shown to have been manifested to a compensable 
degree within one year after the veteran was separated from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he currently has a depressive 
disorder (claimed as depression, anxiety, and nervousness) 
which that had its inception while he served on active duty.  
As discussed above, the service medical records are negative 
for a diagnosis of or treatment for depression, anxiety, a 
nervousness, or any type of mental disorder, and the veteran 
acknowledges that he was never seen for any such condition 
while he was in service.  The post-service medical records 
report diagnoses of depression, major depressive disorder 
with psychotic features, "rule out" schizoaffective 
disorder, depression/stress, OCD, and OCD versus paranoid 
schizophrenia.  However, none of the examiners who examined 
the veteran has related any of the claimed disorders to his 
period of military service, and, to whatever extent there may 
be a psychotic disorder present, the record shows no evidence 
of psychosis within the first post-service year, so service 
connection on a presumptive basis is not warranted.  
Therefore, no competent medical evidence or opinion has been 
entered into the record which links or relates depression, 
anxiety, nervousness or any mental disorder to the veteran's 
period of active service, and service connection must 
therefore be denied.  See Hickson, supra.

The Board also notes that the only evidence of a relationship 
between the claimed disorders and active military service is 
the veteran's own statements.  The Board appreciates the 
sincerity of the veteran's belief in the merits of his claim 
for service connection, however, it is well established that, 
as a layperson, he is not considered capable of opining, no 
matter how sincerely, that he developed any of the claimed 
disorders as a result of his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that depression (claimed as 
depression, anxiety and nervousness) was incurred as a result 
of military service.


ORDER

Entitlement to service connection for depression (claimed as 
depression, anxiety, and a nervous disorder) is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



